Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               July 18, 2018

The Court of Appeals hereby passes the following order:

A18A2044. MONOLITO CAMON v. DOUG WILLIAMS.

      Monolito Camon appeals from the trial court’s dismissal of his application for
writ of habeas corpus. Under our Constitution, the Supreme Court has exclusive
appellate jurisdiction over all cases involving habeas corpus. See Ga. Const. 1983,
Art. VI, Sec. VI, Par. III (4). Accordingly, we hereby TRANSFER this case to the
Supreme Court for disposition.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       07/18/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.